UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1666


JOANMARY DAVIS,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 15, 2012                   Decided:   March 30, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander   M.    Chanthunya,   Silver Spring,  Maryland,   for
Petitioner.    Tony West, Assistant Attorney General, Holly M.
Smith, Senior Litigation Counsel, Kathryn L. Moore, UNITED
STATES DEPARTMENT OF JUSTICE, Office of Immigration Litigation,
Washington, DC, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joanmary      Davis,      a   native       and    citizen       of   Tanzania,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) dismissing her appeal from the order of the

immigration        judge    (“IJ”)      pretermitting            her    application       for

adjustment     of    status      upon   the       IJ’s   finding       that    she    falsely

represented herself to be a United States citizen in order to

gain an immigration benefit.                We deny the petition for review.

              An    alien    “who    falsely        represents,         or    has    falsely

represented, himself to be a citizen of the United States for

any purpose or benefit under this chapter . . . or any Federal

or    State    law    is    deportable.”            8    U.S.C.        § 1227(a)(3)(D)(i)

(2006); see also Rodriguez v. Mukasey, 519 F.3d 773, 777 (8th

Cir. 2008) (an alien who falsely represented himself to be a

United States citizen in order to procure private employment has

falsely represented himself for a benefit or purpose under the

INA); see generally United States v. Casillo-Pena, --- F.3d ---,

No. 10-5080 (4th Cir. March 22, 2012).                      The Government bears the

burden of establishing by clear and convincing evidence that an

alien who was admitted to the United States is removable.                                  8

U.S.C. § 1229a(c)(3)(A) (2006).

              In    order   to    establish         prima      facie     eligibility     for

adjustment of status, an alien must show she is admissible.                              See

8    U.S.C.   § 1255(a)      (2006).         An    alien       who   falsely       represents

                                              2
herself to be a United States citizen in order to gain a benefit

under      the           law        is     inadmissible.               See     8     U.S.C.

§ 1182(a)(6)(C)(ii)(I) (2006).

               No decision on removability is valid “unless it is

based upon reasonable, substantial, and probative evidence.”                                   8

U.S.C. § 1229a(c)(3)(A).                   This court’s review of a final order

of removal, however, is limited.                     See 8 U.S.C. § 1252(b) (2006).

This    case     turns         on   factual      findings,     which    are    “conclusive

unless any reasonable adjudicator would be compelled to conclude

to the contrary.”              8 U.S.C. § 1252(b)(4)(B) (2006).

               We conclude that the evidence before the IJ supports

her finding, by the applicable clear and convincing standard,

that Davis falsely represented herself to be a United States

citizen in order to gain employment.                     Davis was not eligible for

employment.          However, the IJ found that she sought employment

and completed the employee portion of the Form I-9.                                The form

was    signed       by   Davis       and   the    box   indicating      that   she       was   a

national       or    United         States    citizen    was    checked.           She    also

provided documents establishing her identity and eligibility to

work.     While she denied checking the box indicating she was a

national or citizen, other evidence showed that Davis told a

special agent with the DHS that she checked the box because she

was married to a citizen.                    This, along with other evidence, led

to the IJ’s adverse credibility finding, which we conclude is

                                                 3
supported by substantial evidence.                  See Djadjou v. Holder, 662

F.3d    265,    273   (4th    Cir.    2011)      (stating     standard      of    review).

Based    on     the    evidence       of    record,      we    conclude          that   the

immigration judge did not err in her finding that Davis falsely

represented herself to be a United States citizen in order to

gain    employment.          Accordingly,        Davis   was    removable         and   not

eligible for adjustment of status.

               We deny the petition for review.                   We dispense with

oral    argument      because       the    facts   and   legal       contentions        are

adequately      presented      in    the    materials       before    the    court      and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             4